DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/17/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/17/2022, with respect to claim 1 have been fully considered and are persuasive.
Reasons for Allowance
Claims 1, 2, and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach wherein the recess portion comprises: a first oblique surface obliquely extending from the first planar surface in a direction facing towards the optical axis and towards the image side; a first arcuate transitional surface connected to the first oblique surface; a fifth planar surface horizontally extending from the first arcuate transitional surface towards the optical axis; a second arcuate transitional surface connected to the fifth planar surface; and a second oblique surface obliquely extending from the second arcuate transitional surface in a direction facing towards the optical axis and towards the object side, the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chou (2017/0322394), Kim (2016/0349504), Yasukochi (2015/0172521), Cho (2014/0160581) and Chen (2009/0015945) disclose relevant lens modules, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872